United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                    UNITED STATES COURT OF APPEALS              February 26, 2004
                             FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk
                           No. 02-61064 c/w
                             No. 03-60103


                             CHARLES COOL,
               as Executor of the Estate of Cathy Cool,

                                                    Plaintiff-Appellee,

                                  versus

                              CHIC WIGS,
                                                    Defendant-Appellant.


           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (3:00-CV-251-BN)


Before SMITH, BARKSDALE, and CLEMENT, Circuit Judges.

PER CURIAM:*

     For   these   consolidated    appeals   from   the   post-jury-trial

judgment and attorney’s fees awarded against it in this sexual

harassment action, Chic Wigs presents three issues.          This action

was filed after the death of the Chic Wigs’ employee who claimed

such harassment.

     First, Chic Wigs contests the admission of three items of

evidence — EEOC documents.         The Chic Wigs employee had filed

charges with the EEOC; the documents concern those charges.           Based


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
upon the unusual procedural posture of this action, our review of

the record, and application of the proper standard of review, the

district court did not commit reversible error.

     Second, Chic Wigs challenges the denial of its motion for a

mistrial based on statements in Cool’s closing argument about a

witness not being called by Chic Wigs.       The district court found

there    was   no   prejudice.   This   ruling   was   not   an   abuse   of

discretion.

     Third, Chic Wigs has appealed the award of attorney’s fees to

Cool.     At oral argument for this appeal, however, Chic Wigs

conceded that, if the judgment were upheld, so too should the fees

order.     Accordingly, because of our disposition of the other

issues, we need not address this issue.

                                                              AFFIRMED




                                   2